 In the Matter ofGENERAL MOTORSCORPORATON,ALLISON DIVISIONandINTERNATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT & AGRICUL-TURAL IMPLEMENT WORKERS-OP AMERICA, LOCAL 933, AFFILIATEDWITH THEC. I. O.'Case No. R-3739SUPPLEMENTAL DECISIONANDORDERDecember 31, 19.1t,Z°On May 14, 1942, the National Labor Relations Board, herein calledthe Board, issued a Decision and Direction of Election in 'the ,above-entitled proceeding,' directing that an election by secret ballot be con-ducted among certain employees of General Motors Corporation, Alli-son Division, herein called the Company, to determine whether theywished to be represented by International Union, United Automobile,Aircraft & Agricultural Implement Workers of America, Local 9.:3,affiliated with the C. I. 0., herein called the U. A. W., or by UnitedAircraft Engine Workers, Inc., herein called the Independent, forthe purposes of collective bargaining, or by neither.Pursuant to theDecision and Direction of Election, an election by secret ballot wasconducted among such employees on June 2, 1942, under the directionand supervision of the Board's Regional Director for the EleventhRegion- (Indianapolis, Indiana).On June 4, 1942, the Regional Director, acting pursuant to !ArticleIII, Section 9, of National Labor Relations Board Riles and Regula-tions-S.-ries 2, as amended, issued his Election Report, copies of whichwere duly served upon the Company, the U. A. W., and theIndependent.The Regional Director reported the results of the balloting asfollows : 2'Matter of General Motors Corporation,Allison Division,etc, 40 N. L. R.B. 1387 ; 41N. L R B. 1972Because of a regulation of the United States Army (War Department Circular No. 41,dated February 11, 1942) designed to keep confidential information regarding the numberof employees now in the employ of the Company, and because of a stipulation amongthe parties, the report does not contain a tally of the ballots cast, a tally of the totalnumber on the eligible list,or anexact count of the votes cast for any of the choiceson the ballot.46 N. L. R. B., No. 67574 GENERAL MOTORS CORPORATION575Valid votes cast for Independent______________________ 59 percentValid votes cast for U A. W___________________________ 38 percentValid votes cast for Neither____________________________ 3 percentOn June 9, 1942, the'U. A. W. filed the following objections,to theElection Report of the Regional Director :The Company permitted, caused or assisted in the distributionto its employees at the Allison Plant of the Labor Digest, a news-paper published in the State of Michigan which has received thefinancial support of the company; said newspaper attacked theUAW-CIO and was designed and intended to influence its em-ployees at the Allison Plant to vote against the UAW-CIO insaid election.The Company has advised and informed its employees thatally action, activity or conduct on behalf of the UAW-CIO wouldresult in discipline, loss of privileges or discharge; it has advisedits employees that the company was trying to keep the CIO outof the company's plant; it has advised them that if they joinedtheUAW-CIO they would not obtain benefits or advantageswhich they would otherwise obtain by joining the United Aircraftand Engine Workers, Inc.On August 7, 1942, the Regional Director issued and served uponall the parties his Report On Objections To The Conduct Of SecretBallot and Election Report, wherein he found that the obj 2ctionsraised no substantial and material issues with respect to the conductof the ballot.On September 22, 1942, the U. A. W. petitioned the Board to reviewthe Regional Director's Report On Objections.On October 22, 1912,it appearing that the objections filed by the U. A. W. raised substan-tial and materialissueswith respect to the conduct of the ballot and.theElection Report, the Board ordered a hearing on the objections.On October 30, 1942, the Company filed a motion with the Board toset aside the order directing the hearing.This motion was denied bythe'B:)ard on November 3, 1942.Pursuant to notice duly served upon the parties, a hearing on, saidobjections was held on' November 24 and 25, 1942, at Indianapolis,Indiana, before Will Maslow, Trial Examiner.The Board, the Com-pany, the U. A. W., and the Independent appeared, participated, andwere afforded full opportunity to be heard,,to examine and cross-10 examine witnesses, and- to introduce evidence otn all the issues.During the course ofthe hearing, the Trial Examiner made variousrulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed. 576DECISIONS OF NATIONAL LABOR RELATIONS BOARD,On or about December 11, 1942, the Company, the U. A. W., andthe Independent filed briefs which have been considered by the Board.Upon the entire record in the case,3 including the Election Report,the Objections of the U. A. W., the Regional Director's Report OnObjections and the record previously made, the Board makes thefollowing :SUPPLEMENTAL-FINDINGS OF FACTThe evidence adduced by the U. A. W. at the hearing in support ofits objections may be discussed under the following headings :1.Interference with U. A. W. members by, company super-visors;2.Discriminatory enforcement of the company rule forbiddingsolicitation;3.The sponsorship of the Independent by the Company at apatriotic rally; and4.The alleged gift by ,the Company to the Independent of amailing list of the employees.1.Interference with U. A. W. members by company supervisors(a) In April or. May 1942,4 Henry Monroe, a top committeeman ofthe U. A. W., i. e., a member of its highest' ranking committee in theplant, and also a group leader, was accused by Richardson, nightsuperintendent in charge of the night, shift in Plant 4,5 of solicitingfor the C. I. O. on company time.Monroe denied it.Richardsonthen remarked that it did not look "so good" for a group leader toit,whereupon Richardson, replied : "You keep on the C. I. O. and wewill fire you, we fired you once before and we will do it.again."Group leaders were eligible to vote in the election, although foremen,and assistant foremen were not, and they were likewise eligible formembership in both the U. A. W. and the Independent.Monroe waspaid $1.10 an hour; his duties were to show new men how to do thework and "just keep them going."On another occasion, in March or April 1942, Monroe complained toRichardson that two members of the Independent were soliciting forthe Independent on company time.Monroe asked why the Independ-ent was allowed to do that while the U. A. W. was not. Richardson5On December14, 1942,a stipulation, signed by all parties,was filed with the Board,providing for the correction of an error in the transcript.The stipulation is hereby madea part of the record and the transciipt is corrected accordingly4The U. A , W filed itspetition in this proceeding on January 16, 1942; the firsthearing was held onApril 18, 1942.SThe Company operates four adjoining,plants in Indianapolis,collectivelyknown asthe Allison Division.I GENERAL MOTORS CORPORATION'._,--'_',(,°.1577replied that he had put the, Independent.there and was going to keepit in'there if he possibly could.The two Independent members -con-tinned to,solicit in every one of the six departments in Plant'4,nightlyuntil the election.6_.,,(b)Albert Bender, employed in Department 387, testified that 4or 5"d4s before the election Foreman James McGinnis showed hima list of wage rates which McGinnis stated would go into effect ifthe Independent won the election;that he looked for the wage rates forturret lathe operators,but failed'to find them listed, whereupon Mc-Ginnis explained that the rate for turret lathe operators was the same,as for lathe operators;that McGinnis then pointed out a rate of $1.25to $1.35 an hour for .lathe operators and said : "That is what you -willget if the Independent Union is elected."Bender was then earning$1.15 an hour.:McGinnis was asked at the hearing whether.he recollected makingsuch a statement to Bender and testified:"No, sir, I didn't have anyrates, I didn't know what the proposed rates were they were tryingto get or, anything." -McGinnis,had been a member ofthe Inde-pendent's bargaining `colnmittee before he became a foreman in July1941.We find thetestimony of Bender more credible than that of McGin-nis and accordinglyfind thatMcGinnis made the remarks attributedto him by Bender.7(c)Kelton Scott,who worked in Department 366, was discussingunionism in the plantwithJoe Mehlman,a fellow employee,. aweekor two before the election.As the foreman,Charles Bartell, ap-proached,Mehlman turned to Bartell and asked whether he couldimagine anyone favoring unions.Bartell replied:"Well, 'I don't,know.If you didn't,have your Union, when your foreman turneddown a raise that would be as far as you can go with it; the way it isnow, if the foreman turns down a raise you can go over his head.".When Scott replied-that if the"front office"turned down a raise, theU. A. W. made itpossible to go over their heads, Bartell rejoined:'"Well,I don't know anything about that,but if you belong to theC. I. 0. you belong to the Communist Party whether you know it ornot."Scott disagreed and Bartell accused the Reuther brothers in6 The above findings in paragraph (a) are based on the testimony of Monroe;Richardson'was neither called as a witnessby'the Companyor Independent,nor was any explanationoffered for the failure to do so.'In an election appeal sent to the employees on May 29, 1942,a few days before theelection,the Independent wrote :we have a tentativeagreement on 'a contract that will increase our pay from 10 to 25cents anhour-a benefit wewill enjoyover and above present benefits.'ihe Independentand the Company had entered into a contract on May 22, 1941,wherebythe Independent nas recognized as the exclusive,bargaining representative of the Allisonemployees.This contract contained an automatic renewal clause and was so renewed onMay 22, 1942.504086-43-vol. 46-37 l578DECISIONS OF NATIONAL LABOR RELATIONS BOARDDetroit [International officers of the U. A. W.] of having Communistaffiliations.8(d) John Woolley, a committeeman for the U. A. W., testified thatinApril or May 1942 his foreman, John Vander Veer,' asked himto remove his,U. A. W. button and to work for the Independent, sayingthat,they all would benefit greatly by it' and that if it were done,Woolley would have a job after the war was over. A day or so later,according to Woolley's testimony, Vander Veer approached him whilehe was working with a group of inen and said in a loud tone : "Do youknow that $1.05 is the top [rate] over at the, Chevrolet?" 9Woolleywas then earning more at the Allison Division.Woolley testifiedfinally,that Vander Veer "talked against the C. I. O. at all'times, notonly-to me, but to the other fellows there," these conversations takingplace during working hours from March' 1942 until the election.before the election his foreman, Vander Veer, offered him the job ofgroup leader on trial; later that day Vander Veer noticed him wearinghis U. A. W. button and removed it, saying that he did not think "thatwould be the best thing in the world for a group leader to be wearingbuttons of that Union." (underlining added)No other group leadersin that department wore union buttons.Vander Veer admitted at the hearing making the remarks attrib-uted to him by Murray, explaining that he did not believe that "anyone pertaining to supervision" should indicate his preference foreither union in any way.He admitted knowing at the time thatgroup leaders were eligible to vote at the election.1°Vander Veer testified that he had not asked Woolley to join theindependent, but failed to deny or -mention in his testimony theremark about the wage rates at the Chevrolet plant.He likewise didnot deny that he had asked Woolley to take off his U. A. W. button.Finally he did not deny that he had spoken against the U. A. W. con-tinually from March to the election.On cross-examination,, VanderVeer in addition admitted that he had "kidded" Beaman, another em=ployee in his department, about the U. A. W. and Beaman's U. A. W.button, in the presence of several other employees.Vander Veer hadbeen a member of the Independent before he became foreman.We do not credit-Vander Veer's qualified denials and find he madethe remarks attributed to him by Woolley and Murray.BThe above findings in paragraph(c)are based on the testimony of Scott.Bartellwas not called as a witnessby theCompany, its counsel stating that Bartell had "goneback to college"Mehlman did not testify°General Motors Corporation operates a Chevrolet plant in Indianapolis under a Co.,tract with the parent bodyof the U A. W-1° Superintendent Harrywheeler, Vander Veer's superior,testified that he saw "noharm"in group leaders wearing small buttons'during the election campaign as long asthey contained no "advertising." -GENERAL MOTORS CORPORATION -579°(e)George White, employed in Department 368, testified that. hisforeman,anti-unionpamphlet entitled "Join the C. I. 0. and Help Build aSoviet America" and had said : "Oh, the C. I. O. isn't anything but aCommunist's Organization, why should any one want to belong tothe C. I. 0."; that White replied that he was not a Communist, yetbelonged to the C. I. 0., whereupon Gantz passed the pamphlet aroundthe department to all the employees saying: "He is a Communist, wehave got a Communist in our department."Gantz testified that he had never seen the pamphlet-before the dayof the hearing and denied that he had ever called either the C. I. 0.orWhite a Communist.We credit the testimony of White and find that Gantz- made theremarks,attributed to him by White.-(f)Robert Meeks; employed in Plant 3, was a member of. the "topcommittee". of the'U.- A.W. ',Two weeks before theelection,ForemanReubenFuller approached him in the plant during working hoursand :'stated that if the U. A. W. ever gained, a contract with the Com-pany, the department would be shut down when prodiictionslackenedand there would be no transfers to other departments.Meeks arguedwith Fuller while several employees a few feet away listened to theconversation.Meeks andFuller were the best of friends and often`discussed unions while at work, Meeks himself frequentlyinitiatingthe discussion.During one of these conversations, Fuller told Meeksthat it made no difference to him which union the latter belonged to.11(g) John Durban, employed in Department 389, was wearing aU. A. W. committeeman's button in February 1942, when his fore-man, Van Skyke, approached him and said it would never do Durbanany good to wear such buttons.When Durban remarked that hethought there was a good chance of winning the election, Van,Skykereplied : "Well; it never did do me any good, I belonged to the C. I. 0,before' I came here. It never did me any good."As Durban kepton arguing, Van Skyke said : "Well, you will be better off, you will getalong better, a lot better and further around here if you pull themthings off-and throw them"away, and leave them off." 12 . -(h)CliffordWilson, a 'witness called by the Independent, testi-fied that on'the day of the election his foreman,. George Russell, askedhim' to vote for the U. A. W. and after the balloting inquired whetherhe had done so.Russell was called as a witness by the Company' andin response to questions asked by its counsel denied that he had askedWilson to vote for the U. A. W.We credit Russell's denial."The above findings in paragraph(f)are based on the testimony of Meeks. ' Fullertestified as a witnessfor the Company,but (lid not mention these conversations with Meeks-The above findings in paragraph(g) are, based on Dnrhan's testimony;Van Skykewas not'called as a 'witnessby the Companyor Tndependent,made for the failure to do so 580DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Discriminatory enforcement of the company rule forbiddingsolicitationIn the company booklet containing the plant rules distributed tothe employees is the following rule :Soliciting from or the selling of any merchandise, or, the dis-tribution of literature for any cause, and by any person, withoutpermission of the management, is forbidden in the factory andon the company property.The U. A. W. offered testimony to show that the rule was strictlyenforced against it, whereas its enforcement was relaxed or disre-garded with respect to the Independent .131(a)On June 1, 1942, the day before the election, someone stucka sticker about 3 inches by 2 inches with the inscription' "Vote theC. I. 0." upon the work shirt of employee Willard Noel. ForemanOne Smith insisted that the plant rules- forbade solicitation and re-quired Noel to remove the sticker.When Noel protested that theIndependent was distributing its pledge cards and tags in the depart-ment, Smith contended he had not seen such distribution.Noel 'testi-fied that during the discussion he complained about a "fellow" col-lecting dues on company time, but Smith replied: "I don't aim to seethat kind of stuff."Wilbur Maim, another employee, testified that 1 week before theelection Foreman One Smith directed him to remove a C. I. 0. sticker)on his arm.Mann refused, protesting that only 15' minutes earlierRuddell, a member of the Independent who was notI employed inSmith's department, had passed out pledge cards for the Independent.Mann testified further that Smith replied that he would go 'to theoffice and see about it and, upon returning from the superintendent'soffice, once more asked Mann to remove the sticker, explaining thathe had "made arrangements that there would be no more soliciting ofmembership by the Independent."Mann removed his sticker.Within half an hour, according to Mann, Ruddell returned to the de-partment and-openly distributed pledge cards "directly in fr'ont-ofthe foreman's desk.".Smith testified that he had told Ruddell not to come in, the depart-ment without a pass but denied knowledge of any subsequent solicita-tion.Smith did not deny the remark attributed to him that he didnot "aim to see" such things.-We find, that Foreman Smith allowed solicitation by members ofthe Independent in his department while forbidding members of theC. I. 0. to do so."The findings set forth above in Section 1, paragraphs' (a), (d), (e), and (g) arelikewise relevant in, this connection GENERAL MOTORS CORPORATION581(b)George White, a committeeman for the U. A. W., testified thatfor '2 weeks before the election Padden and Wiseman, representativesof the Independent, were distributing pledge cards in the department;and that when he complained to. General Foreman W. C. Johnsonabout it 1 week before the election, the latter replied, "Well, I haven'tgot anything to do with it. I get my $100 a week no matter whatUnion is in this plant."White testified further that during the dis-cussion he pointed to Padden, who was at that very moment dis-tributing cards, but Johnson replied, "It don't make no difference tome what Union be in here, just forget it."White testified finally thatduring the discussion Johnson admitted that no one was supposed tosolicit for either union on the job.On Saturday, May 23,';1942, White, however, was directed byiSuperintendent Virgil Grimes to remove his cap which contained theinscription : "Vote right. 'Vote UAW-CIO." 14At the hearing, Johnson gave his version of the conversation be-tween him and White, which omitted any references to his indifferenceto solicitation.He denied that he had ever seen the pledge cards ofthe Independent or that White had complained about the distributionof ple_lge cards.Johnson had been a member of the Independent in'1939.He was not asked while on the witness 'stand whether he hadseen any solicitation in his department.We do not credit Johnson'sblanket denials' and credit White's testimony.(c)Andrew Pelfrey, a committeeman of the U. .A. W., testifiedthat a few days before the election he saw an election, leaflet of theIndependent distributed "openly" in his department.By "openly"the witness testified he meant from man to man, from bench to bench,at one time within 6 feet from where the foreman, Burt Lange, stood.Burt Lange was not called to testify, the respondent's counsel statingthat Lange was sick.We credit Pelfrey's testimony.,(d)Robert Webb testified that at 9 a. in. on June 1, 1942, he sawCarpenter, a foreman from the experimental department, wearing a,button of the Independent.As has been found, foremen were not ,4eligible to membership in the Independent.Webb and Coffin, a topcommitteeman of the U. A. W., visited the personnel department andrequested of a Mr. Herbert there that Carpenter be directed to removehis button.Herbert, however, replied that the personnel departmenthad nothing to do with the experimental department and there wasnothing therefore that he could do about it.About 11 o'clock in, themorning, Coffin and Webb returned to the personnel office and renewedtheir request.Shortly thereafter Carpenter appeared in the depart-ment without his button.lgk14 Grimes did not testify at the hearing.15 The above finding is based on the testimony of Webb ; neither Carpenter nor Herbertwas called to the witness stand. , 582,DECISIONS OF NATIONAL LABOR RELATIONS BOARDRegardless of the technical merits of Herbert's claim of lack of juris-diction, we are convinced that a 'sincere effort on the part of the Com-pany to preserve a strict neutrality between both competing unionscalled for more vigorous action by the personnel department to preventCarpenter from continuing to wear the Independent's button andthereafter to make known` to the employees that Carpenter's- act didnot represent company policy.(e)Three days before the election someone pasted a C. I. 0. stickeron the tool box of employee Albert Bender. That day he was asked-both by Foreman Latham and Superintendent Brevick to remove the,sticker.When he refused he was sent home16(f)John Woolley testified that, in May 1942 he saw Miller, thepresident of the Independent, and, one of its committeemen, solicitingmembership in Plant 417- Accompanied by several U. A. W. mem-bers,Woolley called on Harry Wheeler, the plant superintendent, andasked whether such- solicitation was permissible.Wheeler replied thatitwas forbidden to both unions.Woolley testified that 10-minuteslaterWheeler instructed all the foremen in the plant' that no mancould leave his department without a pass.Woolley continued :"..' , after that the U. A. E. W. [the Independent] solicited memberships right just helter skelter, and of course, we were tied down."He testified further that thereafter Independent pledge cards weredistributed, but that he could not take up the matter with Wheelerbecause he could not get an interdepartmental pass.Wheeler testified that he had been told by Woolley of solicitationand had, informed him that all solicitation was forbidden.He deniedissuing instructions, immediately after Woolley's,visit, that employeescould not come directly to his office, but stated it had always been a.rule that employees' wishing to see him should first consult their fore-man.He. testified, however, that he had "probably" renewed -theseinstructions afterWoolley's visit.We credit Woolley's testimony that the interdepartmental pass rulewas renewed directly after his first visit to Wheeler and that the Inde-pendent continued to solicit membership in the plant after such visit.We see no reason, however, why Woolley or the U. A. W. could nothave brought the renewed solicitation by the Independent to the Com-pany's attention despite the interdepartmental pass rule.(g)Robert Meeks testified that 3 weeks prior to the election he sawemployee Downs circulate an anti-C. I. 0. pamphlet in the depart-ment and that he had seen Foreman Reuben Fuller look at the pam-phlet while standing at Downs' desk.At the hearing Fuller deniedever seeing the pamphlet before.We do not find it necessary toIo This finding is based on the testimony of Bender.Neither Latham nor Brevicktestified.17Miller"did not deny or mention this solicitation in his testimony. GENERAL MOTORS CORPORATION583I esolve the conflict in this testimony since in any event it does notestablish that Fuller was aware of any 'distribution of the pamphletin his department.(h)We likewise disregard the testimony of four employees (JohnHempfling, Noble Adams, Robert Webb, and Robert Chamberlain)that there was solicitation by Independent members during workinghours; since there was no credible testimony that such solicitation wasobserved by or called to .the attention of the Company's supervisors.(i)Charles Beaver testified that Independent pledge cards were'circulated in his department in view of the foreman, 2 or 3 nightsbefore the election.He testified further that he complained to hisforeman, Charles Green; who replied that he had not seen any.Greendenied having any conversation with Beaver about the pledge cardsand testified that he was "off sick a week before the election."Wecredit Green's denial.(j)The Company offered testimony that 2 to 4 days before the elec-tion, the top executives of the Company met and decided to instruct allof the supervisory staff, including foremen, to maintain a neutral posi-tion between both unions, indicating neither their views nor prefer-ences.These instructions were thereupon transmitted by the super-intendents to all of their foremen.This was the first time suchinstructions had been given on a plant-wide basis.The employees,however, were not advised of such instructions.Obviously such in-structions, not communicated to the employees, cannot, absolve theCompany of, interference or discrimination by the foremen, and par-ticularly not of violations occurring prior to the day the instructionswere given.(k)The Independent offered testimony by seven witnesses that theU. A. W. carried on solicitation in the plant during working hours.These witnesses, however, failed to testify that such solicitation wasMoreover, two of these wit-nesses testified that when they complained of such solicitation to thesupervisors, it was discontinued.Obviously the Company cannot besaid to have condoned violations of its no solicitation rule unless suchsolicitation came to its attention.3.The sponsorship, of the Independent by, the Company at apatriotic rally 18In -connection with a drive to sell" United States Government WarBonds the Company staged a patriotic rally at the plant on May 30,18At the hearing the Companyand the Independent objected to any consideration of thisitem, since it was not specifically mentionedin the U. A. W.objections filed June 9, 1942.Itwas, however,called to the Regional Director'sattentionby the U A. W.when beinvestigated the objections and, was discussed with representatives of the Company priorto its being consideredin the Reporton Objections.The Trial,Examiner overruled theobjections.His ruling is hereby affirmed. 584'DECISIONS OF NATIONAL LABOR RELATIONS BOARD1942, 2 days before the election, in which representatives of the Treas-ury and War Departments participated. The ceremonies lasted about1 hour and employees on the day shift were excused from work so thatthey might attend. They were, however, paid for time lost from work.About half of all the Company's employees attended the rally.Among the half-dozen speakers ,was William Miller, who 'was in-troduced by the vice president of the Company as the president of theIndependent "who was representing the Allison employees."Millerwas presented with a;banner on behalf of the employees and made' a30-second speech of acceptance.No reference was, however, made tothe Independent in any of the speeches at the rally.Miller wasselected for this honor by 'the Company's personnel director.Norepresentative of the U. A. W. was on the speakers' platform or other-wise participated in the ceremonies.The U. A. W. contends that singling out the Independent's presi-dent at the rally was an act of favoritism which indicated'the Com-pany's sponsorship of the Independent to its assembled employees only3 days before the election.19The Company contends that since the Independent enjoyed exclu-sive bargaining rights under its contract, the Independent was entitledto be recognized as the employees' representative.Nothing in the'contract,20 however, prevented the Company from having the Inde-pendent and the U. A. W. jointly participate as the employees' repsresentatives.We find that by inviting the Independent's president to participatein the bond rally without extending a similar invitation to theU. A. W., the Company evidenced its favoritism to the prejudice ofthe U. A. W.4.The alleged gift by the Company to the Independent of a mailinglist of the employeesThe U. A. W. contends that the Company shortly before the elec-tion gave the Independent a list of the names and addresses of theemployees.In support of its contention the U. A. W. offered 'thefollowing evidence :(a)A week and a half before the election a committee of the In-dependent met in the plant and decided to mail an election appeal to10 The parent body of theU. A. W., whichenjoyed an exclusive bargaining contract atthe nearby Chevroletplant ownedby General Motors Corporation, requestedthe manage-ment of that plant to stage a bond rallyfor it similar to the one in the Allison plant.During thediscussion,the Chevroletmanagement representative,commenting on theUnion's insistence,stated : ".. . You would thinkwe were having an election at theChevroletplant."'21The contractitself,although renewed automaticallyon May 22, 1942,must be deemedto have been renewed subject to the implied condition subsequentthat theIndependentwin the election of June 2, 1942. GENERAL MOTORS CORPOIIATION585all the employees in the plant.Brown, who presided at the meeting,told the committeemen to turn in the names of all employees- whomight attend an Independent rally.When James Cooper, a com-mitteeman present, told Brown that Cooper had forgotten his "book,"Brown replied that Cooper could go out to the office and got the namesthat he wanted.Cooper then left the meeting. In about an hour,Robert Yeisley, one of the committeemen, went to look for Cooperand found him in an office in Plant 3 talking to someone at a desk.Yeisley observed Cooper and the other man copying names and ad-dresses from a notebook. Cooper returned to` the meeting with eithertwo sheets full of names and addresses or, one sheet written on 'bothisides which he gave to those present at the meeting.In the office in which Yeisley saw Cooper there were a couple ofwomen working, but Yeisley could not say whether there were anysupervisors present.It was about 6:30 in the evening when he sawCooper copying the names.n(b) Seven other U. A. W. witnesses testified that although theywere not members of the Independent and had never given it theiraddresses, they received an election appeal from the Independent onMay 29, 1942.Some of these testified that their names were not listedin the telephone or city directory.In addition, Andrew Floyd Pelfreytestified that although he was commonly known as Floyd Pelfrey andwas so listed in the city directory, on the employer's records he *aslisted as Andrew Pelfrey.Nevertheless, on May 29, 1942, he receivedan election appeal from the Independent addressed "Andrew Pelfrey."George W. White testified that he was commonly known as GeorgeWhite and had so listed his name on the Independent's records.Hetestified, however, that on the Company's records he was. listed asGeorge W. White. In January 1942 he received a letter from theIndependent addressed to ' GeorgeWhite, but on May 29,-1942, hereceived an election appeal addressed George W. White.Representatives of the Company and of the Independent testifiedthat no list of names and addresses of employees had been given bythe Company to the Independent. It was testified to in additionthat the mailing list of the Independent was made up' from a senioritylist furnished semi-annually by the Company pursuant to the con-tract (but which contained no addresses), supplemented by addressesobtained by personal inquiry by the Independent members.While the testimony as to Cooper indicates that Cooper did copy alist of names and addresses from the Company's records, it does notin our opinion establish that the Company was aware of his activities." The abovefindings are based on the testimony of Yelsley,a witness called by theU. A. W. NeitherCooper nor Brown was called to testify by any party nor was Yeisley'saccount contradicted or disputed by any witness.0 586DECISIONS OF NATIONAL LABO'R RELATIONS BOARDWith respect to the receipt of Independent mail by U. A. W. members,the evidence is too tenuous to establish the gift of a mailing list bythe Company to the Independent.5.ConclusionsThe Company and the Independent contend that if there was anyinterference or discrimination against the U. A. W. it was localizedin only a few departments and that such acts could not have affectedsufficient employees to change the outcome of the election.'We find nomerit in this contention.As we recently stated, to require a "nicemeasurement of the actual coercive or intimidatory effect of miscon-duct on the results of the election would place an undue burden onthe objecting party and the Board." 22 It is sufficient if, during apre-election campaign, the employer or agents whose conduct canfairly be imputed to him have in substantial measure departed from thestrict and scrupulous neutrality they are required to observe.On the basis of the whole record, we find that because the hostilitydisplayed by the Company's supervisors toward the U. A. W. anditsmembers, the discriminatory enforcement of the rule againstsolicitation in the plant to the prejudice of the U. A. W., and theimproper exclusion of the U. A. W. at the bond rally ceremonies ofMay 30, 1942, the election does not. fairly reflect the untrammeledwishes of the employees and did not constitute a -fair test of theemployees' desires as to, representation.For these reasons we sustainthe U. A. W.'s objections to the conduct of the election and shall setaside the election held on June 2, 1942.When the Regional Directorshall advise us that the time is appropriate, we shall direct that -anew election be held among the Company's employees.ORDERThe National Labor Relations Board hereby vacates and sets asidethe election held in this proceeding on June 2, 1942, and the resultsthereof.-42Matter of The Kilgore ManufacturingCompanyandUnited Mine Workers,District50, Local No. 12461,45 N. L. R. B., 468.0